Per Curiam.

This case has become moot, because of the institution of the second suit in the Supreme *682Court of the District of Columbia, and the passing of the property involved to the receiver in that suit, with the consent of the plaintiff in this. The cause is therefore remanded to the Court of Appeals with directions to modify its previous decree and enter an order remanding the cause to the Supreme Court of the District directing it to dismiss the case as moot, awarding no costs to either party. United States v. Hamburg-American Co., 239 U. S. 466, 475; Board of Public Utility Commissioners v. Compañia General, 249 U. S. 425, 426-7; Heitmuller v. Stokes, 256 U. S. 359, 362; Atherton Mills v. Johnston, 259 U. S. 13, 15-16.
Mr. Henry E. Davis for appellant. Mr. Henry S. Bobbins for appellee.